CJlSP. :NO: ?;1_(1314750491(
                                                        FILED IN
:N)I?;tP,: LP.WIS,JP.CJ?Jvf_P.£                  5th COURT OF APPEALS
                                                      DALLAS, TEXAS
                                                 12/16/2015 3:41:32 PM
LIZ ?;t)Irr'Z, CLP.CRJ(                                 LISA MATZ
COV(](rt OP )I p.:p:_£)1_£5 PO(]( TH!E                    Clerk

PFFTJ{SV(p(j(P.?;tP, JV([)JCI)I£ ([)JS7'1?]crt
OPPEXJIS, ([)jiLL}lS PEXJIS


CBy: CR,gwe ?;1. r.Rgmos
     ([)eputy Cferft
    214-653-5753
                                             CAUSE NO. MB1475049


THE STATE OF TEXAS                                         §                IN THE COUNTY CRIMINAL
                                    2015 NOV 18 AH 19(~0
vs.                                                  jl\t\t ~               COURT N0.9
                                       JOHN F.   ~VAH R£tfi
JERMEL LEWIS                            COUHTY CLERK§                       OF DALLAS, TEXAS
                                       DALLA S COUNTY"


                                 DEFENDANT'S MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW, Jermel Lewis, Defendant, by and through his counsel of records, and files this

Motion for New Trial, and would show the Court the following:

                                                            I.

            The Defendant was convicted for False Report to a Police Officer on October 20, 2015 at a trial
before the Court.
                                                           II.

          The Defendant would ask this court to set aside the conviction and punishment in the above
numbered and styled case and grant a new trial.


            WHEREFORE, PREMISES CONSIDERED, DEFENDANT, by and through his counsel, urges that

this Cout1 grant said motion in the interest of justice.


                                                  Respectfully submitted,

                                           0~~s~
                                            Ti fanee Baker
                                                  Attorney at Law
                                                  Richerson, Milton, Baker
                                                  306 E. Randol Mill Rd.
                                                  Arlington, TX 760 11
                                                  Bar No. 24063565
                                                  Telephone: (2 14) 935-1439
                                                  Facsimile: (2 14) 935-143 9
                                       CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing Motion for a New Trial has been sent
via hand-delivery to the Dallas County District Attorney's Office, 133 N. Riverfront Blvd., Dallas, Texas,
75207, on this the f f-+h   day of November 20_1,5_.




                                                                   ~~~~Tifane Baker
                                      CAUSE NO. MB1475049


THE STATE OF TEXAS                                . §              IN THE COUNTY CRIMINAL
                                                   §
vs.                                                §               COURT N0.9
                                                   §
JERMEL LEWIS                                       §               OF DALLAS, TEXAS


                                             ORDER
On _ __ _ _ _ _ , 20 l S, came on to be considered the Defendant's Motion for New Trial, and

said Motion is hereby

                                      (Granted)         (Denied)




                                                        JUDGE PRESIDING
                             Cause No. MB i lf -I 5 CJ Lf '7

THE STATE OF TEXAS                                         §                        IN THE COUNTY CRIMINAL
VS.                                                   ~,. ,.~r.T          r·'ll l· ~)URTNUMBER _C]_.___ __
                                                                   20
~·s~e.~~,_rL!..m.u.e_,t-Lbw.·~b:::w...e.AJ
                                      ~·!.         :: "§-' ·'     M(, · b~LLAS couNTY, TEXAS
                                                          Ju..; . r . ',I!\ I(I< Ef.!
                                                          COUI< TY CL.ERI(
                                                         0Al. L i-. ~ r~ 0UN TY


               TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

      Y, Judge of the trial court, certify this criminal case:
~is not a plea-bargain case, and the defendant has the right of appeal, [or]
0     is a pJea-barga.in case, but matters were raised by written motion filed and ruled on before trial,
      and not withdrawn or waived, and the defendant has the right of appeal , [or]
c     is a plea-bargain case, but the trial court has .given permission to appeal, and the defendant has
      the right of appeal, [or]
0     is a plea-bargain case, and the defendant has NO right of appeal, [or]
0     the defendant has waived the right of appeal, [or]
0     other (pi      ·· ~ ;ecify): - - - - - - -- - - - - -- - - -- - - - --

                                                                                        / t_:!;;)_ ·-c /;   r-
Judge                                                                       Date Signed
      I have received a copy of this certification. 1 have also been in formed of my rights concerning any appeal of this
criminal case, including any right to file a prose petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appell ate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals'
j udgment and opinion to my last known address and that T have on ly 30 days in wh ich to fi le a prose petition for
discre tionary review in the Court of Criminal Appeals. Tex. R. App. P. 68.2. 1 acknowledge that, if T wish to appeal
this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by wri tten communication, of
any change in the addres~ at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fai l to timely inform my appellate attorney of any change in my address , I may
Jose the opportuni ty to file a pro se petition for discretionary review.



De·   1   an                                                                 ef ndant's Co """"'~--
M .i ngAddress: ~-OJ ~~fc.n     '' bt\vc..                                  S teBarNo.: CJUO?fc( ? 5 ~ ;                                                          ~a { { a: 'S t Vf( -:c-5 Zo t
Fax #(ifany):   • ~43r Trial Court No. MBI4-75049-K                             Court of Appeals No.
The State of Texas                                       In the County Court #9
v.
LEWIS, JERMEL                                   of Dallas County, Texas


 DOCKETING CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL IN
                                    COURT OF APPEALS
The Records of my office show that:


     (I)     The Defendant named above was convicted in this court of the offense of:
             FALSE REP PO
     (2)     The Honorable PEGGY HOFFMAN presided at the trial.
     (3)     The state is represented by ROSHANDA WALKER
     (4)     The Defendant is represented by:TIFANEE BAKER, 306 E. RANDOL MILL
             RD., ARLINGTON, TX 76011
     (5)     Defendant's Counsel was:Retained ~ Appointed 0 Pro SeD
     (6)     The sentence imposted was 120 DAYS CONFINEMENT, 12 MONTHS
             PROBATION, $1000 FINE
     (7)     The sentence did 0 did not ~ follow a plea bargain after a plea of guilty or
             no contest was entered before the court.
     (8)     The sentence was imposed or suspended on 10/20/15. (date)
     (9)     A motion for new trial was ~(date 12/04/2015) was not 0 filed.
     (I 0)   The date notice of appeal given: 11118115
     (II)    Defendant is in jail 0 or on $NO bond.
     (12)    Defendant has   0   has not~ been declared unable to pay costs.
     (13)    The court reporter who reported the evidence was:SANDRA MORELAND
             133 N. RIVERFRONT BLVD. DALLAS,TX 75207(Name & Address)
     (14)    If two or more cases were tried together (same defendant) list case numbers
             only:      . If companion case, list docket number & defendant's
             name:
             (Note: Send separate certificate for eash case appealed)


             Witness my hand this 18TH day of NOVEMBER, 2015
                                     CAUSE NO. MB1475049
                                     20l5NOV 18 AHI0=20
                                                   ~
THE STATE OF TEXAS                     JOHN f~ ~f                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Appeal has been
sent via hand-delivery to the Dallas County District Attorney's Office, 133 N. Riverfront Blvd.,
Dallas, Texas, 75207, on this the l ~+h day of November 20l.S._.